Citation Nr: 9932863	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
initially assigned a zero percent evaluation, effective from 
October 1997.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty training from May to November 
1957.  He also had service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that granted service 
connection for bilateral hearing loss and assigned a 
zero percent evaluation, effective from October 1997.

At a hearing before the undersigned sitting at the RO in May 
1999, the veteran requested service connection for tinnitus.  
This claim has not been adjudicated by the RO and it will not 
be addressed by the Board.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran on VA audiometric evaluation in December 1998 had 
an average pure tone threshold (at 1,000, 2,000, 3,000, and 
4,000 Hertz) of 64 decibels in the right ear with a 
94 percent speech recognition ability that equates to acuity 
level II, and an average pure tone decibel threshold of 61 
(at the same frequencies) in the left ear with a 94 percent 
speech recognition ability that equates to acuity level II: 
essentially similar findings were found on VA audiometric 
evaluation in December 1997.



CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss, 
initially assigned a zero percent evaluation, effective from 
October 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.85, 4.87, Code 6100, Tables VI and VII, 
effective prior to June 10, 1999; 4.85 and 4.86, Code 6100, 
Tables VI and VII, effective as of June 10, 1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran underwent a VA authorized audiological evaluation 
in December 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
80
95
LEFT

15
55
80
95

Speech audiometry revealed speech recognition ability of 
94 percent in each ear.

The veteran underwent a VA authorized audiological evaluation 
in December 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
80
105
LEFT

15
50
80
100

Speech audiometry revealed speech recognition ability of 
94 percent in each ear.

A private medical report shows that the veteran underwent 
audiological evaluation in February 1999.  The examiner 
concluded that the veteran had a hearing handicap of 
29 percent and noted that the hearing handicap was determined 
by using the American Academy of Otolaryngology and American 
Council of Otolaryngology's formula.

The veteran and his son testified at a hearing before the 
undersigned in May 1999.  The testimony was to the effect 
that the veteran needed hearing aids and that his hearing 
loss was more severe than rated as shown on the private 
medical report of his audiological evaluation in 1999.


B.  Legal Analysis

The veteran's claim for a higher rating for bilateral hearing 
loss is well grounded, meaning it is plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Code 6100 to 6110, effective prior to June 10, 
1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI and VII, Code 6100, effective as of June 
10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

At the December 1998 VA authorized audiological evaluation, 
the veteran had an average pure tone decibel loss (at 1,000, 
2,000, 3,000, and 4,000 Hertz) of 64 with a 94 percent speech 
recognition ability in the right ear that equates to auditory 
level II under Table VI; and the left ear average pure tone 
decibel loss at the same frequencies was 61 with a 94 percent 
speech recognition ability that equates to auditory level II.  
Auditory levels of II for each ear combine to establish 
entitlement to a zero percent rating for bilateral hearing 
loss under Table VII, code 6100, effective prior to or as of 
June 10, 1999.  The findings found on the December 1997 VA 
authorized audiological evaluation produce similar results.

VA authorized audiological evaluations are conducted by 
state-licensed audiologist and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, and are conducted without the use of hearing aids as 
required by the above noted legal criteria.  The private 
medical report of the veteran's audiological evaluation does 
not show that the evaluation was conducted under this 
criteria and the report of this evaluation is not adequate 
for evaluation of the veteran's bilateral hearing loss.  
Moreover, the characterization of the "29 % hearing 
handicap" does not address the rating to be assigned under 
VA's Rating Schedule, which represents average impairment of 
earning capacity rather than functional impairment of a 
single body system.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids.  
Examinations to determine this improvement is therefore 
unnecessary.

After consideration of all the evidence, including the 
testimony at a hearing in May 1999, the Board finds that it 
does not establish entitlement to a compensable rating for 
bilateral hearing loss under the above noted criteria.  Nor 
does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss, initially assigned 
a zero percent rating, effective from October 1997.  Hence, 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A higher rating for bilateral hearing loss, initially 
assigned a zero percent rating, effective from October 1997, 
is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

